

116 HR 3364 IH: Federal Police Camera and Accountability Act of 2019
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3364IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Ms. Norton (for herself and Mr. Beyer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require uniformed Federal police officers to wear body cameras and have dashboard cameras in
			 marked vehicles.
	
 1.Short titleThis Act may be cited as the Federal Police Camera and Accountability Act of 2019. 2.Requirements for Federal uniformed officers regarding the use of body cameras (a)Uniformed officers with the authority to conduct searches and make arrests shall wear a body camera. Such body cameras shall—
 (1)have a field of view at least as broad as the officer’s vision; and (2)be worn in a manner that maximizes the camera’s ability to capture video footage of the officer’s activities.
 (b)Both the video and audio recording functions of the body camera shall be activated whenever a uniformed officer is responding to a call for service or at the initiation of any other law enforcement or investigative encounter between a uniformed officer and a member of the public, except that when an immediate threat to the officer’s life or safety makes activating the camera impossible or dangerous, the officer shall activate the camera at the first reasonable opportunity to do so. The body camera shall not be deactivated until the encounter has fully concluded and the uniformed officer leaves the scene.
 (c)A uniformed officer who is wearing a body camera shall notify any subject of the recording that he or she is being recorded by a body camera as close to the inception of the encounter as is reasonably possible.
 (d)Notwithstanding the requirements of subsection (b), the following shall apply to the use of a body camera:
 (1)Prior to entering a private residence without a warrant or in non-exigent circumstances, a uniformed officer shall ask the occupant if the occupant wants the officer to discontinue use of the officer’s body camera. If the occupant responds affirmatively, the uniformed officer shall immediately discontinue use of the body camera. The officer shall record such communication using the officer’s body camera.
 (2)When interacting with an apparent crime victim, a uniformed officer shall, as soon as practicable, ask the apparent crime victim if the apparent crime victim wants the officer to discontinue use of the officer’s body camera. If the apparent crime victim responds affirmatively, the uniformed officer shall immediately discontinue use of the body camera.
 (3)When interacting with a person seeking to anonymously report a crime or assist in an ongoing law enforcement investigation, a uniformed officer shall, as soon as practicable, ask the person seeking to remain anonymous, if the person seeking to remain anonymous wants the officer to discontinue use of the officer’s body camera. If the person seeking to remain anonymous responds affirmatively, the uniformed officer shall immediately discontinue use of the body camera.
 (e)All law enforcement offers to discontinue the use of a body camera made pursuant to subsection (d), and the responses thereto, shall be recorded by the body camera prior to discontinuing use of the body camera.
 (f)Body cameras shall not be used to gather intelligence information based on First Amendment protected speech, associations, or religion, or to record activity that is unrelated to a response to a call for service or a law enforcement or investigative encounter between a law enforcement officer and a member of the public, and shall not be equipped with or subjected to any real time facial recognition technologies.
 (g)Officers shall not be required to use body cameras during investigative or enforcement encounters with the public in the case that—
 (1)recording would risk the safety of a confidential informant, citizen informant, or undercover officer;
 (2)recording would pose a serious risk to national security; or (3)the officer is a military police officer, a member of the United States Army Criminal Investigation Command, or a protective detail assigned to a Federal or foreign official while performing his or her duties.
 (h)Uniformed officers shall not activate a body camera while on the grounds of any public, private or parochial elementary or secondary school, except when responding to an imminent threat to life or health.
 (i)Body camera video footage shall be retained by the law enforcement agency that employs the officer whose camera captured the footage, or an authorized agent thereof, for 6 months after the date it was recorded, after which time such footage shall be permanently deleted.
 (1)During the 6-month retention period, the following persons shall have the right to inspect the body camera footage:
 (A)Any person who is a subject of body camera video footage, and their designated legal counsel. (B)A parent of a minor subject of body camera video footage, and their designated legal counsel.
 (C)The spouse, next of kin, or legally authorized designee of a deceased subject of body camera video footage, and their designated legal counsel.
 (D)A uniformed officer whose body camera recorded the video footage, and their designated legal counsel, subject to the limitations and restrictions in this Act.
 (E)The superior officer of a uniformed officer whose body camera recorded the video footage, subject to the limitations and restrictions in this Act.
 (F)Any defense counsel who claims, pursuant to a written affidavit, to have a reasonable basis for believing a video may contain evidence that exculpates a client.
 (2)The right to inspect subject to subsection (j)(1) shall not include the right to possess a copy of the body camera video footage, unless the release of the body camera footage is otherwise authorized by this Act or by another applicable law.
 (3)When a body camera fails to capture some or all of the audio or video of an incident due to malfunction, displacement of camera, or any other cause, any audio or video footage that is captured shall be treated the same as any other body camera audio or video footage under the law.
 (j)Notwithstanding the retention and deletion requirements in subsection (i): (1)Video footage shall be automatically retained for no less than 3 years if the video footage captures an interaction or event involving—
 (A)any use of force; or (B)an encounter about which a complaint has been registered by a subject of the video footage.
 (2)Body camera video footage shall also be retained for no less than 3 years if a longer retention period is voluntarily requested by—
 (A)the uniformed officer whose body camera recorded the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value in an ongoing investigation;
 (B)any uniformed officer who is a subject of the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value;
 (C)any superior officer of a uniformed officer whose body camera recorded the video footage or who is a subject of the video footage, if that superior officer reasonably asserts the video footage has evidentiary or exculpatory value;
 (D)any uniformed officer, if the video footage is being retained solely and exclusively for police training purposes;
 (E)any member of the public who is a subject of the video footage; (F)any parent or legal guardian of a minor who is a subject of the video footage; or
 (G)a deceased subject’s spouse, next of kin, or legally authorized designee. (k)To effectuate subsections (j)(2)(E), (j)(2)(F), and (j)(2)(G), any member of the public who is a subject of video footage, the parent or legal guardian of a minor who is a subject of the video footage, or a deceased subject’s next of kin or legally authorized designee, shall be permitted to review the specific video footage in question in order to make a determination as to whether they will voluntarily request it be subjected to a 3-year retention period.
 (l)All video footage of an interaction or event captured by a body camera, if that interaction or event is identified with reasonable specificity and requested by a member of the public, shall be provided to the person or entity making the request in accordance with the procedures for requesting and providing government records set forth in the section 552a of title 5, United States Code.
 (1)Notwithstanding the public release requirements in this subsection, the following categories of video footage shall not be released to the public in the absence of express written permission from the non-law enforcement subjects of the video footage—
 (A)video footage not subject to a minimum 3-year retention period pursuant to subsection (j); and (B)video footage that is subject to a minimum 3-year retention period solely and exclusively pursuant to subsection (j)(1)(B) or (j)(2).
 (2)Notwithstanding any time periods established for acknowledging and responding to records requests in section 552a of title 5, United States Code, responses to requests for video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1)(A), where a subject of the video footage is recorded being killed, shot by a firearm, or grievously injured, shall be prioritized and the requested video footage shall be provided as expeditiously as possible, but in no circumstances later than 5 days following receipt of the request.
 (3)Whenever doing so is necessary to protect personal privacy, the right to a fair trial, the identity of a confidential source or crime victim, or the life or physical safety of any person appearing in video footage, redaction technology may be used to obscure the face and other personally identifying characteristics of that person, including the tone of the person’s voice, provided the redaction does not interfere with a viewer’s ability to fully, completely, and accurately comprehend the events captured on the video footage. The following apply to such redactions:
 (A)When redaction is performed on video footage pursuant to this paragraph, an unedited, original version of the video footage shall be retained pursuant to the requirements of subsections (i) and (j).
 (B)Except pursuant to the rules for the redaction of video footage set forth in this subsection or where it is otherwise expressly authorized by this Act, no other editing or alteration of video footage, including a reduction of the video footage’s resolution, shall be permitted.
 (4)The provisions governing the production of body camera video footage to the public in this Act shall take precedence over all other State and local laws, rules, and regulations to the contrary.
 (m)Body camera video footage may not be withheld from the public on the basis that it is an investigatory record or was compiled for law enforcement purposes where any person under investigation or whose conduct is under review is a police officer or other law enforcement employee and the video footage relates to that person’s on-the-job conduct.
 (n)Any video footage retained beyond 6 months solely and exclusively pursuant to subsection (j)(2)(D) shall not be admissible as evidence in any criminal or civil legal or administrative proceeding.
 (o)No government agency or official, or law enforcement agency, officer, or official may publicly disclose, release, or share body camera video footage unless—
 (1)doing so is expressly authorized pursuant to this Act or another applicable law; or (2)the video footage is subject to public release pursuant to subsection (l), and not exempted from public release pursuant to subsection (l)(1).
 (p)No uniformed officer shall review or receive an accounting of any body camera video footage that is subject to a minimum 3-year retention period pursuant to subsection (j)(1) prior to completing any required initial reports, statements, and interviews regarding the recorded event, unless doing so is necessary, while in the field, to address an immediate threat to life or safety.
 (q)Video footage may not be— (1)in the case of footage that is not subject to a minimum 3-year retention period, viewed by any superior officer of a uniformed officer whose body camera recorded the footage absent a specific allegation of misconduct; or
 (2)subjected to facial recognition or any other form of automated analysis or analytics of any kind, unless—
 (A)a judicial warrant providing authorization is obtained; (B)the judicial warrant specifies the precise video recording to which the authorization applies; and
 (C)the authorizing court finds there is probable cause to believe that the requested use of facial recognition is relevant to an ongoing criminal investigation.
 (r)Video footage shall not be divulged or used by any law enforcement agency for any commercial or other non-law enforcement purpose.
 (s)Where a law enforcement agency authorizes a third party to act as its agent in maintaining body camera footage, the agent shall not be permitted to independently access, view, or alter any video footage, except to delete videos as required by law or agency retention policies.
 (t)If any uniformed officer, employee, or agent fails to adhere to the recording or retention requirements contained in this Act, intentionally interfere with a body camera’s ability to accurately capture video footage, or otherwise manipulate the video footage captured by a body camera during or after its operation—
 (1)appropriate disciplinary action shall be taken against the individual officer, employee, or agent; (2)a rebuttable evidentiary presumption shall be adopted in favor of criminal defendants who reasonably assert that exculpatory evidence was destroyed or not captured; and
 (3)a rebuttable evidentiary presumption shall be adopted on behalf of civil plaintiffs suing the government, a law enforcement agency and/or uniformed officers for damages based on police misconduct who reasonably assert that evidence supporting their claim was destroyed or not captured.
 (u)The disciplinary action requirement and rebuttable presumptions in subsection (s) may be overcome by contrary evidence or proof of exigent circumstances that made compliance impossible.
 (v)In the case that a law enforcement officer equipped with a body camera is involved in, a witness to, or within viewable sight range of either the use of force by another law enforcement officer that results in a death, the use of force by another law enforcement officer, during which the discharge of a firearm results in an injury, or the conduct of another law enforcement officer that becomes the subject of a criminal investigation—
 (1)the law enforcement agency that employs the law enforcement officer, or the agency or department conducting the related criminal investigation, as appropriate, shall promptly take possession of the body camera, and shall maintain such camera, and any data on such camera, in accordance with the applicable rules governing the preservation of evidence;
 (2)a copy of the data on such body camera shall be made in accordance with prevailing forensic standards for data collection and reproduction; and
 (3)such copied data shall be made available to the public in accordance with subsection (m). (w)Any body camera video footage recorded in contravention of this Act or any other applicable law may not be offered as evidence by any government entity, agency, department, prosecutorial office, or any other subdivision thereof in any criminal or civil action or proceeding against any member of the public.
 (x)Any law enforcement policy or other guidance regarding body cameras, their use, or the video footage therefrom that is adopted by a Federal agency or department, shall be made publicly available on that agency’s website.
 (y)Nothing in this Act shall be read to contravene any laws governing the maintenance, production, and destruction of evidence in criminal investigations and prosecutions.
 (z)As used in this Act: (1)The term uniformed officer means any person authorized by law to conduct searches and effectuate arrests, either with or without a warrant, and who is employed by the Federal Government.
 (2)The term minor means any person under 18 years of age. (3)The term subject of the video footage means any identifiable uniformed officer or any identifiable suspect, victim, detainee, conversant, injured party, or other similarly situated person who appears on the body camera recording, and shall not include people who only incidentally appear on the recording.
 (4)The term use of force means any action by a uniformed officer that— (A)results in death, injury, complaint of injury, or complaint of pain that persists beyond the use of a physical control hold;
 (B)involves the use of a weapon, including a personal body weapon, chemical agent, impact weapon, extended range impact weapon, sonic weapon, sensory weapon, conducted energy device, or firearm, against a member of the public; or
 (C)involves any intentional pointing of a firearm at a member of the public. (5)The term video footage means any images or audio recorded by a body camera.
				3.Patrol vehicles with in-car video recording cameras
 (a)As used in this section: (1)The term audio recording means the recorded conversation between an officer and a second party.
 (2)The term emergency lights means oscillating, rotating, or flashing lights on patrol vehicles. (3)The term in-car video camera means a video camera located in a patrol vehicle.
 (4)The term in-car video camera recording equipment means a video camera recording system located in a patrol vehicle consisting of a camera assembly, recording mechanism, and an in-car video recording medium.
 (5)The term enforcement stop means an action by an officer in relation to enforcement and investigation duties, including traffic stops, pedestrian stops, abandoned vehicle contacts, motorist assists, commercial motor vehicle stops, roadside safety checks, requests for identification, or responses to requests for emergency assistance.
 (6)The term recording means the process of capturing data or information stored on a recording medium as required under this section.
 (7)The term recording medium means any recording medium for the retention and playback of recorded audio and video including VHS, DVD, hard drive, solid state, digital, or flash memory technology.
 (8)The term wireless microphone means a device worn by the officer or any other equipment used to record conversations between the officer and a second party and transmitted to the recording equipment.
 (b)Each Federal law enforcement agency shall install in-car video camera recording equipment in all patrol vehicles with a recording medium capable of recording for a period of 10 hours or more and capable of making audio recordings with the assistance of a wireless microphone.
 (c)In-car video camera recording equipment with a recording medium capable of recording for a period of 10 hours or more shall record activities outside a patrol vehicle whenever (i) an officer assigned a patrol vehicle is conducting an enforcement stop; (ii) patrol vehicle emergency lights are activated or would otherwise be activated if not for the need to conceal the presence of law enforcement; or (iii) an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose. In-car video camera recording equipment with a recording medium incapable of recording for a period of 10 hours or more shall record activities inside the vehicle when transporting an arrestee or when an officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose.
 (1)Recording for an enforcement stop shall begin when the officer determines an enforcement stop is necessary and shall continue until the enforcement action has been completed and the subject of the enforcement stop or the officer has left the scene.
 (2)Recording shall begin when patrol vehicle emergency lights are activated or when they would otherwise be activated if not for the need to conceal the presence of law enforcement, and shall continue until the reason for the activation ceases to exist, regardless of whether the emergency lights are no longer activated.
 (3)An officer may begin recording if the officer reasonably believes recording may assist with prosecution, enhance safety, or for any other lawful purpose; and shall continue until the reason for recording ceases to exist.
 (d)In-car video camera recording equipment with a recording medium capable of recording for a period of 10 hours or more shall record activities whenever a patrol vehicle is assigned to patrol duty.
 (e)Any enforcement stop shall be video and audio recorded. Audio recording shall terminate upon release of the violator and prior to initiating a separate criminal investigation.
 (f)Recordings made on in-car video camera recording medium shall be retained for a storage period of at least 90 days. Under no circumstances shall any recording made on in-car video camera recording medium be altered or erased prior to the expiration of the designated storage period. Upon completion of the storage period, the recording medium may be erased and reissued for operational use unless otherwise ordered or if designated for evidentiary or training purposes.
 (g)Audio or video recordings made pursuant to this section shall be available under the applicable provisions of section 552a of title 5, United States Code. Only recorded portions of the audio recording or video recording medium applicable to the request will be available for inspection or copying.
 (h)The agency shall ensure proper care and maintenance of in-car video camera recording equipment and recording medium. An officer operating a patrol vehicle must immediately document and notify the appropriate person of any technical difficulties, failures, or problems with the in-car video camera recording equipment or recording medium. Upon receiving notice, every reasonable effort shall be made to correct and repair any of the in-car video camera recording equipment or recording medium and determine if it is in the public interest to permit the use of the patrol vehicle.
 4.Facial recognition technologyNo camera or recording device authorized or required to be used under this Act may employ facial recognition technology.
 5.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study on Federal police officers’ training, vehicle pursuits, use of force, and interaction with citizens, and submit a report on such study to—
 (1)the Committees on the Judiciary of the House of Representatives and of the Senate; (2)the Committee on Oversight and Reform of the House of Representatives; and
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate. 6.RegulationsNot later than 6 months after the date of the enactment of this Act, the Attorney General shall issue such final regulations as are necessary to carry out this Act.
 7.Rule of constructionNothing in this Act shall be construed to impose any requirement on a uniformed officer outside of the course of carrying out that officer’s duty.
		